DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 5 – 13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honkomp et al. (US 5,017,740).
Regarding claim 1, Honkomp et al. discloses an airtight terminal 2comprising: a metallic outer ring 3 having a sealing hole (fig. 1, 2 not labeled); a lead 12 inserted through the sealing hole in the metallic outer ring; and an insulating material 16 to hermetically seal a gap (fig. 1, not labeled) between the metallic outer ring and the lead, wherein the metallic outer ring has a seal coat 24 put on a surface of the metallic outer ring coming into contact with an external device 26 (fig. 1 - 3).
Regarding claim 2, Honkomp et al. discloses the seal coat is made of a structure possessing elastic deformability (fig. 1 – 3, column 5, lines 43 - 52).
Regarding claim 3, Honkomp et al. discloses the seal coat is made of a material selected from rubber, an elastomer, a plastic, and a metal, or either of a composite material and a composite structure that is made up of any of rubber, an elastomer, a plastic, and a metal (fig. 1 – 3, column 5, lines 38 - 43).

Regarding claim 6, Honkomp et al. discloses the metallic outer ring further has a peripheral wall part 8 that is an outer end of the metallic outer ring extending vertically to form a surface coming into contact with an external device (fig. 1 – 3).
Regarding claim 7, Honkomp et al. discloses the seal coat is put in a shape of an oval embankment (fig. 1 – 3).
Regarding claim 8, Honkomp et al. discloses the seal coat is put in a shape of a flat sheet on a predetermined surface (fig. 1 – 3).
Regarding claim 9, Honkomp et al. discloses the flat sheet-shaped coating of the seal coat partly protrudes in a shape of an embankment to further form a protrusion (fig. 1 – 3).
Regarding claim 10, Honkomp et al. discloses an end face of the protrusion is formed into a triangle, a polygon, a semicircle, or a circular arc in cross-sectional shape (fig. 1 – 3).
Regarding claim 11, Honkomp et al. discloses the lead is disposed inside a region surrounded with the seal coat on the surface coming into contact with an external device (fig. 1 – 3).
Regarding claim 12, Honkomp et al. discloses the sealing hole and a surface of the insulating material for the lead are covered with the seal coat on the surface coming into contact with an external device (fig. 1 – 3).
Regarding claim 13, Honkomp et al. discloses the metallic outer ring further has an insulating coat on a surface of the metallic outer ring on which the seal coat is not put (fig. 1 – 3).
Regarding claim 15, Honkomp et al. discloses the insulating coat is made of different material from the seal coat (fig. 1 – 3).
Regarding claim 16, Honkomp et al. discloses the insulating coat is made of any one of rubber, an elastomer, a plastic, clay, and glass (column 4, lines 50 - 53).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Honkomp et al. (US 5,017,740) as applied to claim 1 above, and further in view of Kameyama (US 66,164,80).
Regarding claim 4, Honkomp et al. discloses all the limitations except the metallic outer ring has a through hole for screw fastening.
Kameyama discloses the metallic outer ring 1’ has a through hole 1b for screw fastening (fig. 1).
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to provide Honkomp’s et al. metallic outer ring with Kameyama’s through hole for screw fastening.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Honkomp et al. (US 5,017,740) as applied to claim 13 above, and further in view of (US 2,429,955).
Regarding claim 14, Honkomp et al. discloses all the limitations except the insulating coat is made of a same material as the seal coat.
R. GOLDSMITH discloses the insulating coat is made of a same material as the seal coat (fig. 1).
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to provide Kameyama’s sealing design for Honkomp’s et al. terminal assembly, wherein the insulating coat is made of a same material as the seal coat to unify assembly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.I/               Examiner, Art Unit 2831                                                                                                                                                                                         	/ABDULLAH A RIYAMI/               Supervisory Patent Examiner, Art Unit 2831